Case 2:20-cv-00727-DBB-CMR Document 54 Filed 12/23/20 PageID.350 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 RESPONSIVE SURFACE TECHNOLOGY,
 LLC,
                                                    ORDER GRANTING STIPULATED
                Plaintiff,                         MOTION TO MODIFY SCHEDULING
                                                              ORDER
        v.
                                                      Civil No. 2:20-cv-00727-DBB-CMR
 PURPLE INNOVATION, LLC; GARY
 DICAMILLO; ADAM GRAY; JOSEPH                             District Judge David Barlow
 MEGIBOW; TERRY PEARCE; TONY
 PEARCE, AND JOHN DOE NOS. 1 - 4,                     Magistrate Judge Cecilia M. Romero

                Defendants.


       Having considered the parties’ Stipulated Motion to Modify Scheduling Order (ECF 51)

(the Motion), and for good cause appearing, the court hereby GRANTS the Motion and

ORDERS that the parties’ deadline to serve Rule 26(a)(1) initial disclosures is extended from

December 21, 2020 to January 8, 2021.

       DATED this 23 December 2020.




                                            Magistrate Judge Cecilia M. Romero
                                            United States District Court for the District of Utah




                                               1
